DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-6, 8-12, 15, 16, 20-24 are allowable over the prior art of record because the prior art of record does not teach 
The claimed subject matter including a sputtering target having a sputtering surface comprising a flat part and a tapered part surrounding the flat part and limited by the periphery of the sputtering surface, wherein one or more machined grooves are arranged in the tapered part or in both of the tapered part and the flat part and wherein a total area ratio of the one or more machined grooves covering the tapered part has an area ratio of 0.6% or more and 4.5% or less to an area of the tapered part.
The closest prior art of record to Gou (U.S. Pat. 5,538,603) fails to teach the claimed machined grooves.  Furthermore, Novbakhatian (U.S. Pat. 6,117,281) fails to teach the taper and the area ratio of the claims in a taper.  Furthermore, Kim (U.S. PGPUB. 2004/0089543 A1) fails to teach the machined grooves having the claimed area ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 10, 2021